Citation Nr: 1417549	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the period between August 31, 2006 and September 4, 2008 for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from July 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

The appeal was previously before the Board in September 2011.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated the Board's September 2011 decision, in part, and remanded the case for further action consistent with a memorandum decision.   

This matter was most recently before the Board in October 2013 when the Board remanded it for further development.  The Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal. 


FINDINGS OF FACT

1.  Prior to March 7, 2008, the Veteran's service-connected spine disability has been manifested by complaints of pain and weakness; objectively, there is no probative evidence which reflects flexion limited to less than 61 degrees, or a combined range of motion of the thoracolumbar spine less than 121 degrees, no objective evidence of ankylosis or radiculopathy, no objective evidence of bowel or bladder problems, and no associated incapacitation episodes.

2.  From March 7, 2008, the Veteran had pain with flexion at 50 degrees, with the most probative evidence against a finding of ankylosis or radiculopathy, bowel or bladder problems, or incapacitation episodes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to March 7, 2008 for service-connected lumbar spine disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013). 

2.  The criteria for a rating of 20 percent, and no higher, for service-connected lumbar spine disability from March 7, 2008 have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for a lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim.  The claims file contains treatment records, clinical correspondence, and the statements of the Veteran and others in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  In its October 2013 remand, the Board directed that VA request the appellant to identify all providers/employers (VA and private), to include chiropractors, from whom he has received back treatment and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified, to include C. Wilson, from January 2006 to September 2008, to include a December 2007 record from C. Wilson.  The Appeals Management Center (AMC) complied with the remand in October 2013; however the Veteran did not provide additional information or authorization.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The rating period on appeal is from August 31, 2006 and September 4, 2008; thus, the current level of the disability is not at issue, and a VA examination would serve no useful purposes.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Analysis

During the pendency of the Veteran's appeal, the Veteran's lumbar spine disability evaluation was increased to 40 percent disabling effective from September 4, 2008.  The rating period on appeal is limited to the period prior to September 4, 2008, when he was rated as 10 percent disabling. 

The claim file contains numerous clinical records from 1999 to 2002 and numerous records from 2010 to present; however, it contains very few records for the rating period on appeal, August 2006 to September 2008.  In determining the appropriate evaluation for the Veteran's disability, the Board has considered the entire record, to include the history of the Veteran's disability.  

The most recent record prior to the rating period on appeal is from 2002.  A July 2002 record reflects that the Veteran had no complaints with the exception of "occasional low back pain which occurs occasionally after working out."  It also notes that orthopedic tests were negative, all muscle strength was normal, all neurological tests, dermatomes, and reflexes were within normal limits, and that the Veteran had a full range of motion (flexion, extension, lateral, and rotation).  It was noted that the Veteran's prognosis was good and he would continue to improve with chiropractic treatment and exercise.  Thus, the most recent record prior to the rating period on appeal does not support a rating in excess of 10 percent, as it reflects a full range of motion, only occasional low back pain, negative orthopedic and neurologic tests, and a good prognosis.

It was further noted in 2002 that the Veteran's "[t]wo previous automobile accidents have compromised the patient's lumbar and cervical spine with exacerbation occurring with injuries while working out in the gym.  With continued chiropractic treatment and exercise the patient will continue to improve." 

In August 2006, the Veteran submitted a new claim for disability benefits for his back disability.  In a statement dated in December 2006, the Veteran stated that he has approximately four flare-ups of back pain per year, with each lasting about three weeks in duration, or a total of 12 weeks of flare-ups.  He reported that he is "nearly bedridden" during those times.  The Veteran did not provide any statements as to ranges of motion, or state when these flare-ups began.  He did not state if the flare-ups were clustered in one portion of the year, or evenly spread out over a year.  

In a statement dated in December 2006, Dr. J. Carlson (doctor of chiropractor) stated that the Veteran had Grade I Spondylolisthesis accompanied by lumbar spine subluxations.  In the December 2006 statement and in a statement dated in December 2007, J. Carlson, wrote that the Veteran reported that since the in-service incident in 1990 the Veteran has "never fully recovered from his injuries and had had multiple episodes of low back pain which would disable him for weeks."  The Board notes that J. Carlson did not state that he had ever prescribed bed rest for the Veteran or that he had diagnosed incapacitating episodes.  His notation that the Veteran had multiple episodes of low back pain was noted to be based on the Veteran's reported history.  Moreover, Grade I is the lowest grade, or least severe, form of spondylolisthesis; and thus, does not necessarily support a higher evaluation.  Dr. Carlson's report is overly general in terms of the severity of the Veteran's condition.

The claims file includes a March 2008 VA examination report, which the Court, in its March 2013 decision, found to be inadequate.  The examination report reflects that the Veteran's disability had "[n]o effect on his occupation as he has occasional pain but works thru and needs assistance with dressing otherwise has normal daily activities.  He is able to drive."  He had forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, and lateral rotation to 30 degrees bilaterally.  It was noted that the Veteran had pain on flexion from 50-90 degrees with no pain 0-50 degrees "and at the end of lateral flexion and right rotation with no pain from 0 to the end of range of motion."  There was no change in motion upon repeated and resisted testing of the spine.  The record further reflects that there was no spasm or guarding but tenderness was noted with preserved spinal contour.  The Veteran had a normal gait.  It was noted that there were no noted incapacitating episodes during the past 12 months.  The Veteran reported pain of an 8 out of 10 occurring three to four times a year lasting for 2-3 weeks, which was eased with rest.  The Veteran did not report any medication or other treatment. 

Despite the examiner's finding that the Veteran had no pain from 0 to 50 degrees, the Court, in a March 2013 decision, found that the examination report was inadequate because the examiner "failed to determine the amount of range of motion the appellant lost as a result of pain."  The Court also noted that the examiner noted that the appellant had a reduced ability to dress himself, but did not explain the cause of that reduction in his function.  

A July 24, 2008 VA clinical record reflects that the Veteran reported that he does not take any medication, to include over the counter medication, for his back on a daily basis.  It was noted that he ambulated into the clinic without difficulty or any aid, and that he had a steady gait.  The Veteran reported pain in his lower back.  Upon examination, there was mild tenderness in the lumbar area. Straight leg raising test was positive.  He was not in acute distress.

The Board has also considered the clinical records and correspondence after the rating period on appeal as it may relate to the rating period.  

September 2008 correspondence from Westlake Orthopaedics, Dr. S. Spann, reflects that the Veteran reported that since his injury in service, he has taken pain medication anti-inflammatory medication and has had physical therapy.  Upon examination, he had forward flexion to the distal thigh, extension to 10 to 15 degrees, and straight leg raise testing was negative.  

September 2008 correspondence from Doctor of chiropractor (D. Burritt) of Carlson Chiropractic reflects that the Veteran had palpatory tenderness on the right which was moderate to severe.  He also had moderate to severe muscle spasms.  Restricted motion was noted in the thoracic and lumbar spine as follows:

Flexion: 20 degrees associated with pain
Extension: 10 degrees associated with pain
Left lumbar bending:10 degrees associated with pain
Right lumbar bending: 15 degrees associated with pain
Right lumbar rotation: 20 degrees associated with pain
Left lumbar rotation:10 degrees associated with pain

Several signs of nerve compression in the lumbar spine were present at the time of examination.  Orthopedic tests performed showing positive results for nerve compression.  The Veteran had an antalgic posture to the right.

The Board notes that the September 2008 results are significantly different (i.e. worse in terms of severity) than the clinical findings in March 2008.

February 10, 2009 correspondence from Dr. R. Lesser reflects that the Veteran demonstrated clinically markedly diminished range of motion with reports of severe pain.  He also had abnormal gait and reflexes.  He had lumbosacral flexion midline to 10 degrees, extension to less than 5 degrees midlines, rotation to 5 degrees on the left and 10 degrees on the right, and positive straight leg raise testing.  It was noted that the Veteran had radiculopathy, leg pain, urinary weakness, and sexual dysfunction.  This is also more severe than the clinical findings in February 2009.
The September 2008 and February 2009 clinical records reflect that the Veteran's disability had progressively worsened since March 2008.  

April 2009 correspondence from F. Montgomery of Carlson Chiropractic reflects her statement as follows:

I have known and worked with [the Veteran] for over two years and have witnessed his episodes of back pain on several occasions.  When these episodes occur [the Veteran], even though he is present in the clinic is unable to treat his patients and forced to leave the task to another doctor.  He has several patients that refuse treatment from covering doctors which hinders his patient flow and in turn creates a loss of revenue for him.  There have been times his pain was so unbearable that he is forced to leave work and go to the Veterans Hospital for treatment, further hindering his practice.  I have also witnessed his limited mobility as he is unable to bend or turn at the waist.  During these episodes he generally walks either hunched over or straight and stiff to minimize his pain 

April 2009 correspondence from Carlson Chiropractic (J. Carlson, D.C.) reflects that the Veteran had worked as his associate since May 2006.  He stated in pertinent part, as follows:

[The Veteran has had] periodic episodes of low back pain that render him unable to perform many aspects of his job.  As a chiropractor he is unable to perform manipulations on his patients and must rely on other doctor(s) to accomplish this task.  During these periods he is also unable to bend stoop and lift which leaves him unable to perform other patient oriented tasks such as therapeutic exercise instruction, soft tissue mobilization techniques and physical therapy modalities.  These restrictive periods also render him unable to perform routine tasks around the office such as maintaining clinical equipment.  In order to obtain new patients [the Veteran] holds screening events to market his practice which requires that he stand for long periods of time and carry equipment weighing as much as 40 pounds.  His ability to do this and grow his practice is greatly hindered when he experiences these episodes of low back pain.  If [the Veteran] had a solo practice these restrictions would have a catastrophic impact on his practice and finances.  Please note that the instability in his lower back is unpredictable and these episodes of exacerbation are provoked by routine daily activities of life.  Something as simple as picking up a baby's toy off the floor can aggravate his injury leaving him in pain stiff and upright and unable to function fully in his professional as well as his personal life.  I have observed these episodes periodically over the last three years.  

An August 2009 VA examination report reflects that the Veteran had low back pain due to an in-service injury, and two automobile accidents in 1999.  The Veteran reported some occasional chiropractic adjustments.  He also reported that the duration of the severe pain will last one to two days and occurs approximately every six to eight weeks.  The Veteran further reported that at the times that he is incapacitated, he must remain at bed rest when he is having the pain.  The Veteran reported that his back had interfered with his ability to work as a chiropractor when he is having severe back pain with accompanying muscle spasm.  This report of one to two days of severe pain is significantly different from the reports of incapacitating pain which lasts for weeks at a time. 

The August 2009 report reflects that the Veteran had severe muscle spasm usually on the left side of his back, and because of the pain and muscle spasm, he is unable to flex or extend his back effectively turn to the right or bend to the right.  It was noted that his muscle spasm was severe enough to result in his abnormal gait in which he listed to the left and the upper thoracic spine was to the left of midline by approximately three-fourths to one-inch.  Straight leg testing was positive.  He had the following ranges of motion:

Forward flexion: 15 degrees
Extension: 5 degrees 
Left lateral flexion: 5 degrees
Right lateral flexion: 15 degrees
Left lateral rotation: 10 degrees 
Right lateral rotation: 15 degrees.

In sum, there are not adequate examination findings upon which to base a rating in excess of 10 percent for the Veteran's spine disability prior to March 2008, and no adequate examination findings upon which to base a rating in excess of 20 percent from March 2008.  The ranges of motion, gait, and findings with regard to possible radiculopathy, show an increase in severity of symptoms between 2002 and September 2008; however, there is no definitive time when this increase began or definitive findings as to the severity.  The Veteran's gait was normal in March and July 2008.  It was described as being abnormal in September 2008 and August 2009.  However, even when described as being abnormal, the examination reports are inconsistent; his gait was described as leaning to the right in 2008, and listing to the left in 2009.  In addition, in November 2010, it was noted that his back disability was not severe enough to cause abnormal gait.  Thus, the credibility of the clinical findings and Veteran's actions with regard to his gait is questionable.  

VA has requested, on more than one occasion, for the Veteran to provide clinical records or authorization for VA to obtain clinical records for the rating period on appeal; however, no additional records have been received.  The Veteran has provided numerous chiropractic manipulation records from 2010 to present, but none during the rating period on appeal.  In addition, the Veteran has indicated that he treated himself; thus, there are no available records to support range of motion findings based on use of a goniometer.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
 
The Board also acknowledges that as a chiropractor, the Veteran has some experience, training, and education in disabilities and findings of the spine.  In addition, a lay person is competent to state that he has pain.  However, although he may be competent, such a finding is not synonymous with credible as to the severity of the symptoms.

The Veteran reported, in 2006, that he was nearly bedridden approximately 12 weeks a year and that if he had sought treatment, he would have been prescribed bed rest.  The Veteran is a chiropractor, not a physician; thus, any self-prescribed bed rest is insufficient to support a higher rating under the "Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes."  Moreover, his statement that a physician would have prescribed him bed rest is too speculative in nature to form the basis for an increased rating under that formula.  Under the formula, a Veteran is rated based on total duration of incapacity episodes over a 12 month period.  An incapacitating episode is described as one due to acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A physician is defined as an authorized practitioner of medicine, as one graduated from a college of medicine or osteopathy and licensed by the appropriate board.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  

A chiropractor is one who practices a nonpharmecutical, non-surgical system of health care based on the self-healing capacity of the body and the primary importance of the proper function of the nervous system in the maintenance of health.  A chiropractor is not synonymous with, or as competent as, a physician, because a chiropractor does not meet the qualifications of graduation from a college of medicine or osteopathy.  Thus, bed rest, if prescribed by a chiropractor, such as the Veteran, is insufficient to support a rating under the Formula for rating IVDS.

As noted above, the clinical record closest in time prior to the rating period on appeal is in July 2002.  It notes that the Veteran had only occasional low back pain occasionally after working out.  It notes that orthopedic tests were negative, and that the Veteran had a full range of motion (flexion, extension, lateral, and rotation).  All muscle strengths were within normal limits, no orthopedic tests were positive, and all neurological tests, dermatomes, and reflexes were within normal limits.  

The March 2008 VA examination report reflects that the Veteran had forward flexion to 90 degrees, with no pain until 50 degrees.  Thus, between July 2002 and March 2008, the Veteran continued to have full flexion; but at some point in time, he had pain beginning at 50 degrees.  However, it was still not significant enough to require daily medication or severe enough to cause an abnormal gait.  (See July 24, 2008 record.)  

The Board also notes that the September 2008 correspondence from Westlake Orthopaedics, Dr. S. Spann, reflects forward flexion to the distal thigh; the Board notes that this would be considerable flexion and in excess of 90 degrees.  (See 38 C.F.R. § 4.71a, Plate V).  

The Board has considered that the Veteran has been noted to have trouble dressing; however, the Board finds that this relates to the Veteran's difficulty with his shoes, which would not be inconsistent with pain from 50 degrees.  The 2008 VA examination report reflects that the Veteran had reported difficulty dressing; however, the examiner did not elaborate.  The only other evidence with regard to difficulty dressing is found in the August 2009 VA examination report which reflects that the Veteran "cannot put on his shoes unassisted."  Thus, the evidence indicates that the Veteran's difficulty with dressing is that he cannot put his shoes on and off without difficulty.  Such an activity would be consistent with pain with flexion at more 50 degrees, and ability to flex to the distal thigh, but does not support a finding of flexion 30 degrees or less. 

The Board has considered the April 2009 statement from F. Montgomery of Carlson Chiropractic that the Veteran's pain, at times, has been "so unbearable that he is forced to leave work and go to the Veterans Hospital for treatment, further hindering his practice."  However, the evidence is against a finding that the Veteran sought treatment from a VA facility during the rating period on appeal.  The Veteran testified that during his incapacitating episodes, he self-treated with the exception on really severe occasions when he will go to VA and be prescribed Tramadol. (See Board hearing transcript, page 11.)  He did not specify that he sought treatment during the rating period on appeal, and VA records do not reflect that the Veteran was prescribed Tramadol during the rating period on appeal.  To the contrary, he stated that his treatment consisted of rest. 

April 2009 correspondence from Carlson Chiropractic (J. Carlson, D.C.) reflects that the Veteran had worked as his associate since May 2006.  He stated in pertinent part, that the Veteran is unable to bend, stoop, and lift, during periodic episodes over the last three years.  However, he did not provide any ranges of motion, and was not specific as to when the severity of the Veteran's disability increased.  (In addition, this differs from the Veteran's statement that when he has an episode, he cannot stand up straight, and is actually bent at a 45 degree angle.) 

The Board also notes that the 2008 VA examination report reflects that the Veteran reported that his back disability has "no effect on his occupation as he has occasional pain but works thru;" thus, indicating that his disability was not as severe, during the rating period on appeal, as described in the later statements which indicated that he had to leave work for treatment and have others do his work.   

The Board is mindful that the Court, in its March 2013 decision, found that the 2008 VA examination was inadequate because it did not discuss the Veteran's pain as it relates to functional impairment; however, it is the only competent credible evidence with specific findings of range of motion which would support a finding of an increased rating for the Veteran.  Giving the benefit of the doubt to the Veteran and finding that his pain at 50 degrees, noted in the March 2008 examination, caused loss of motion at that degree, the Veteran is granted a rating of 20 percent, and no higher from that date.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) (pain may cause functional loss).  The Board finds that the loss of motion began at 50 degrees, and no earlier.

In determining the Veteran's ratings, the Board has considered his statements as to the extent of his disability.  

The Veteran testified at a March 2011 Board hearing that he has not had any injuries to his back since he got out of the military.  (The Board notes, however, that he was in two post-service automobile accidents which caused pain in his low back.  See December 11 2007 correspondence, J. Carlson noting automobile accidents worsened his back disability.) 

A 2001 private record reflects that the Veteran sought treatment for chronic low back pain due to trauma.  It was noted 

[Veteran] was exercising three weeks ago when he felt "something slip."  [Veteran] was doing squat exercises with extremely heavy weights (225lbs). [Veteran] was not wearing a weight belt.  [Veteran] now has trouble getting out of bed.  He feels low back pain on/off throughout the entire day.

Thus, the evidence reflects that the Veteran has been less than credible with regard to his back condition, as the examiner found that the accidents had compromised his back, and yet the Veteran denied any back injuries after service when testifying at the Board hearing.  Although the statements are not pertinent in determining the etiology of the Veteran's current severity for which he has already been service-connected, they do cast doubt on his credibility as to his back disability in general.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran testified that he uses heat stimulation, has his aides put him on a compression machine, takes Aleve (an over the counter medication), has been prescribed Tramadol and Flexeril; wears a back brace, uses a TENS unit, and had six incapacitating episodes in the last year, with each lasting two to four weeks, and that he had been symptomatic for 18 weeks over the past year.  He described his incapacitating episodes as follows:

I have sore muscles on my left side, and my left chest bone muscles are both contracted, and I'm leaning over at about a 45 degree angle. I'm unable to stand up or write.  And I have somebody pick me up from my apartment and drive me to my clinic, and then they help me at my clinic.  And they treat me for multiple hours on end, depending on how severe the case is.

He also testified that he would also stay in bed during the episodes, and if he were one of his patients, he would have stayed in bed, or if he had seen a VA doctor, he would have been told to stay in bed. (See Board hearing transcript, page 14.)  The Veteran's testimony as to the severity of his disability, while it may be current as of the time of the hearing, is not supported by the 2008 VA records, which are entirely negative for treatment such as heat stimulation, a compression machine, a back brace, a TENS unit, and actually note a denial of over-the-counter medication.

The Board has considered the history of the Veteran's disability, the minimal treatment during the rating period on appeal, the inconsistencies in the Veteran's statements and in the clinical findings, and the March 2008 findings with regard to ranges of motion.  

There is no probative evidence which is sufficient to warrant a rating in excess of 10 percent prior to the March 2008 VA examination report, or a rating in excess of 20 percent from March 2008.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, but does not find that the evidence is of such approximate balance as to warrant its application for the period from March 2008.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Board has considered whether the Veteran is entitled to a rating for neurological symptoms of his disability, but finds that he is not.  On the VA examination in March 2008, the Veteran complained of numbness and weakness in the lower extremities. On examination, however, sensation, motor function and strength, reflexes, and Lasegue's tests were all normal and there was no atrophy.  In July 2008, he was noted to have normal sensation, but straight leg raising was positive.  It was noted that his cranial nerves II-XII were intact, and upon peripheral neurological examination, the Veteran had light touch pinprick sensation throughout the nerves.  Dr. Spann, in August 2008, however, found straight leg raising to be negative.  Deep tendon reflexes were 1+, and strength was normal.  Thus, the isolated, inconsistently shown symptoms prior to the February 2009 evaluation do not more closely approximate mild incomplete paralysis.

The March 2008 VA examination report reflects that the Veteran reported that one to two times a month, he had an inability to hold his urine at night, wetting the bed.  However, the March 2008 examiner found no neurologic symptoms.  Even assuming that the Veteran had such voiding dysfunction related to his service-connected spine disability, the Veteran is still not entitled to a compensable rating based on the infrequency.  (See 38 C.F.R. § 4.115a).  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

The discussion above reflects that the symptoms of the Veteran's back disability are contemplated by the applicable rating criteria.  The rating criteria for the spine reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based range of motion, severity causing abnormal gait or spinal contour, and incapacitating episodes.  The Veteran's pain, as it affects his motion and function, is also considered in assigning a rating.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet.App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain, spasm, and limitation of motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008). 

Total rating for compensation purposes based on individual unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The evidence reflects was substantially gainfully employed during the rating period on appeal.  April 2009 correspondence from J. Carlson reflects that the Veteran's back disability interfered with his employment; however, in a statement dated in July 2009, the Veteran stated that he "did not intend for Dr. Carlson's statement to be a claim for IU - Individual Unemployability."  Thus, the Board finds that a claim for TDIU for the rating period on appeal has not been reasonably raised by the record. 


ORDER

Entitlement to an initial rating of 20 percent is granted from March 7, 2008, for lumbar spine disability, subject to the laws and regulations governing the award of monetary benefits..


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


